Citation Nr: 0928621	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-37 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for service-connected post-operative residuals of a 
dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from July 1954 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2009 written argument, the Veteran's representative 
indicated that the Veteran's left shoulder disability had 
increased in severity since his most recent VA examination 
which had been conducted four years earlier in December 2005.  
It is also indicated that the Veteran's upper left extremity 
has developed nerve damage.  As it has been approximately 
four years since the Veteran's last VA examination, the Board 
is of the opinion that a thorough and contemporaneous VA 
examination is warranted so that the nature and current 
severity of the Veteran's service-connected left shoulder 
disability can be ascertained.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008).  

Finally, in light of the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the Board observes that the Veteran 
was not provided with a duty-to-inform notice that complied 
with the Veterans Claims Assistance Act of 2000 (VCAA).  
Thus, the RO/AMC should provide the Veteran with complete 
VCAA notification.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send a duty-to-inform 
notice to the Veteran pursuant to the VCAA 
and Vazquez-Flores.  In particular, the 
Veteran should be advised of the 
potentially applicable rating criteria for 
post-operative residuals of a dislocation 
of the left shoulder, include potentially 
applicable neurological manifestations 
associated thereto.  The Veteran should 
also be advised that he can submit 
evidence showing the worsening or increase 
in severity of his service-connected left 
shoulder disability upon his employment 
and daily life.

2.  The AMC should schedule the Veteran 
for an appropriate VA examination to 
assess the current nature and severity of 
his service-connected post-operative 
residuals of a dislocation of the left 
shoulder.  The Veteran's claims file must 
be reviewed by the examiner and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays, as well as range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must state whether the Veteran is 
right hand or left hand dominant.  The 
examiner must also report whether there is 
malunion of the humerus, and if so, 
whether it is productive of moderate or 
marked deformity.  The examiner should 
state whether there is recurrent 
dislocation of the humerus at the 
scapulohumeral joint, and if so, whether 
there are (a) infrequent episodes, with 
guarding of movement only at the shoulder 
level, or (b) frequent episodes, with 
guarding of all arm movements.

With respect to the humerus, the examiner 
should state whether there is fibrous 
union, non-union (a false flail joint), or 
loss of the head (flail shoulder).  As 
regards the clavicle or scapula, the 
examiner should state whether there is 
dislocation, malunion, or non- union; and, 
if non-union, whether it is with or 
without loose movement.

The examiner should further indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's service-connected left shoulder 
disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, 
after considering the Veteran's documented 
medical history and assertions, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should also render an 
assessment, based on all findings, as to 
whether motion of the Veteran's left arm 
is best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 degrees 
from the side.  With respect to the 
scapulohumeral articulation, the examiner 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the Veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

In light of the Veteran's report of 
numbness of the left upper extremity, the 
examiner should report all pertinent 
neurological manifestations associated 
with the left shoulder disability.  If any 
related paralysis is found to be present, 
the examiner should identify the 
respective nerve, and indicate whether it 
is complete or incomplete paralysis, and 
whether it is mild, moderate, or severe. 

3.  Then readjudicate the appeal.  If the 
benefit sought on appeal is not granted in 
full, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

